Title: Thomas Jefferson to John Barnes, 20 August 1814
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir  Monticello Aug. 20. 14.
          Immediately on reciept of your favor of July 29. I wrote to mr Gibson desiring him to make sale of my flour for whatever he could get for it in cash. it had been laying on hand since christmas in hopes of a rise of price. he accordingly made sale of it for 2. D 61 c a barrel which netted me for my wheat 48 cents a bushel. he informed me at the same time he could not sell at all for ready money, & had sold at 60. days but that I might draw on him
			 in the mean time. on the reciept of your letter therefore of the 16th which came to hand last night, I have written to him to remit to you without delay 380 D. and our Richmd mail not going out till tomorrow, nor reaching him till the 22d or 23d I fear he will barely have time to find a bill and get it to your hands by the 25th. the sum named is to cover the 360.D. for Gl Kosciuzko, the 8.D. you were so kind as to pay for me to Gl Armstrong, & the balance to lie in your hands to meet the transportation of a patent loom from Baltimore to Georgetown where my cart will meet it, should I order one as I have some thought of doing, altho not yet decided. I am anxious that mr Gibson’s remittance should get to hand by the day,  & I shall think little of my sacrifice to cover yourself & the General from inconvenience. I salute you with affectionate respect
          Th:
            Jefferson
        